Citation Nr: 1117241	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder, claimed as due to carbon monoxide and/or chemical exposure.

2.  Entitlement to service connection for a right wrist disorder, claimed as due to carbon monoxide and/or chemical exposure.

3.  Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD).

4.  Entitlement to service connection for sexual dysfunction, to include as secondary to a psychiatric disorder/PTSD.

5.  Entitlement to service connection for a sleep disorder, to include as secondary to a psychiatric disorder/PTSD.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  

In May 2007, the Board remanded the issues on appeal for further development.  In a February 2009 decision, the Board denied the claims listed above as well as a claim for entitlement to service connection for a low back disorder, claimed as due to carbon monoxide and/or chemical exposure and entitlement to a total disability rating based on individual unemployability (TDIU).  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a September 2010 Memorandum Decision, the Court upheld the Board's denial of the claim for a low back disorder and remanded the issues listed above for further development.  The Board observes that the Court did not reference the issue of TDIU in its decision.  Further, Veteran's attorney did not discuss the issue of TDIU in either of the briefs to the Court and has not mentioned it in any of the post-Memorandum Decision correspondence.  Accordingly, the Board has no reason to believe that the issue of TDIU remains in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that additional development needs to be undertaken before a decision can be reached on these matters.  A March 2010 letter from VA to the Veteran indicates that the RO was requesting the Veteran's Social Security Administration (SSA) records from the SSA.  However, these records have not been associated with the claims file.  The Board observes that the Veteran indicates that he has not worked since 1997 due at least in part to his claimed wrist disability.  As there is an indication that the Veteran is in receipt of SSA disability benefits for a claim on appeal, the Board cannot proceed without reviewing the SSA records.  

Additionally, in an April 2011 statement, the Veteran's attorney reported that in October 2010, the Lincoln VAMC diagnosed sleep apnea.  The Board observes that the last VA records date in October 2009.  Accordingly, because the Veteran has indicated that there are additional VA records pertaining to at least one of his claims on appeal (sleep disorder), a remand to obtain these records is necessary.

Additionally, the Board observes that the Veteran has not received notice with regard to how to substantiate his claims for a sleep disorder and sexual dysfunction, to include as secondary to an acquired psychiatric disorder/PTSD.  Accordingly, he should be provided with this notice on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with a duty to notify and assist letter that addresses his claims for a sleep disorder and sexual dysfunction as secondary to a psychiatric disorder/PTSD.  

2.  Associate the Veteran's SSA disability records with the claims file.

3.  Obtain all VA records dated from October 2009 to the present.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


